DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/459,630 filed 8/27/2021 in which claims 1-30

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in claims 26-30 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9, 11, 21 and 23, the phrase "substantially" renders the claim(s) indefinite because the claims include elements not actually disclosed (those encompassed by "substantially"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13-22 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (WO 2021/138789 A1).

Regarding claim 1, Lin teaches a method performed by a processor of a wireless device for discontinuous reception, comprising: 
monitoring for sidelink control signaling from a base station using a radio of the wireless device during a sidelink control signaling monitoring duration (Lin: Fig. 2; [0023], [0025], [0035], UE monitoring SCI received from NW/base station; see also [0042]-[0044]); 
receiving the sidelink control signaling, wherein the sidelink control signaling allocates a sidelink communication resource and schedules a sidelink communication; performing the scheduled sidelink communication based on the received sidelink control signaling (Lin: [0023]-[0025], [0068]-[0071], UE detects SCI and performs sidelink communication based on the detect SCI); and 
placing the radio of the wireless device into a low power mode outside of the sidelink control signaling monitoring duration when no sidelink communication is scheduled (Lin: [0112]-[0113]).  
Regarding claim 13, Lin teaches a wireless device, comprising: a processor configured with processor-executable instructions to: 
monitor for sidelink control signaling from a base station using a radio of the wireless device during a sidelink control signaling monitoring duration (Lin: Fig. 2; [0023], [0025], [0035], UE monitoring SCI received from NW/base station; see also [0042]-[0044]); 
receive the sidelink control signaling, wherein the sidelink control signaling allocates a sidelink communication resource and schedules a sidelink communication; perform the scheduled sidelink communication based on the received sidelink control signaling (Lin: [0023]-[0025], [0068]-[0071], UE detects SCI and performs sidelink communication based on the detect SCI); and 
place the radio of the wireless device into a low power mode outside of the sidelink control signaling monitoring duration when no sidelink communication is scheduled (Lin: [0112]-[0113]).  

Regarding claim 25, Lin teaches a non-transitory processor-readable medium having stored thereon processor- executable instruction configured to cause a processing device in a wireless device to perform operations comprising: 
monitoring for sidelink control signaling from a base station using a radio of the wireless device during a sidelink control signaling monitoring duration (Lin: Fig. 2; [0023], [0025], [0035], UE monitoring SCI received from NW/base station; see also [0042]-[0044]); 
receiving the sidelink control signaling, wherein the sidelink control signaling allocates a sidelink communication resource and schedules a sidelink communication; performing the scheduled sidelink communication based on the received sidelink control signaling (Lin: [0023]-[0025], [0068]-[0071], UE detects SCI and performs sidelink communication based on the detect SCI); and 
placing the radio of the wireless device into a low power mode outside of the sidelink control signaling monitoring duration when no sidelink communication is scheduled (Lin: [0112]-[0113]).
  
Regarding claim 26, Lin teaches a wireless device, comprising: 
means for monitoring for sidelink control signaling from a base station using a radio of the wireless device during a sidelink control signaling monitoring duration (Lin: Fig. 2; [0023], [0025], [0035], UE monitoring SCI received from NW/base station; see also [0042]-[0044]); 
means for receiving the sidelink control signaling, wherein the sidelink control signaling allocates a sidelink communication resource and schedules a sidelink communication; means for performing the scheduled sidelink communication based on the received sidelink control signaling (Lin: [0023]-[0025], [0068]-[0071], UE detects SCI and performs sidelink communication based on the detect SCI); and 
means for placing the radio of the wireless device into a low power mode outside of the sidelink control signaling monitoring duration when no sidelink communication is scheduled (Lin: [0112]-[0113]).

Regarding claims 2, 14 and 27, Lin teaches monitoring for wake-up indication from the base station using the radio of the wireless device; and determining to monitor for sidelink control signaling based on the detected wake-up indication (Lin: Fig. 2; [0089], [0104]-[0106]).
  
Regarding claims 3, 15 and 28, Lin teaches wherein the wake-up indication indicates whether to monitor for sidelink control signaling during the sidelink control signaling monitoring duration (Lin: Fig. 2; [0089], [0104]-[0106]) or whether to monitor for the sidelink control signaling and base station link control signaling during the sidelink control signaling monitoring duration.  

Regarding claims 4, 16 and 29, Lin teaches receiving from the base station a discontinuous reception configuration; wherein monitoring for the sidelink control signaling from the base station using the radio of the wireless device during the sidelink control signaling monitoring duration comprises monitoring for the sidelink control signaling from the base station based on the discontinuous reception configuration (Lin: [0042]-[0044]).
  
Regarding claims 5, 17 and 30, Lin teaches wherein receiving from the base station the discontinuous reception configuration comprises receiving the discontinuous reception configuration in a message with base station link discontinuous reception configuration (Lin: [0042]-[0044]).  
Regarding claims 6 and 18, Lin teaches wherein receiving from the base station the discontinuous reception configuration comprises receiving discontinuous reception control signaling in a Radio Resource Configuration (RRC) message from the base station (Lin: [0042]-[0044]; [0048]-[0050]).  
  
Regarding claims 7 and 19, Lin teaches wherein receiving from the base station the discontinuous reception configuration comprises receiving parameters to define the discontinuous reception configuration including one or more of a cycle length, an offset value, an on-duration timer value, an inactivity timer value, a retransmission request round trip time (RTT) timer value, or a retransmission timer value (Lin: [0042]-[0044])
.  
Regarding claims 8 and 20, Lin teaches wherein the sidelink control signaling provides information that schedules sidelink communication resources, activates a sidelink resource allocation mode, provides beam switching information, or provides sidelink configuration information (Lin: [0023]-[0025]).
  
Regarding claims 9 and 21, Lin teaches wherein monitoring for the sidelink control signaling from the base station using the radio of the wireless device during the sidelink control signaling monitoring duration comprises monitoring for the sidelink control signaling and monitoring for base station link control signaling at substantially the same time within a DRX time duration (Lin: [0042]-[0044]).
  
Regarding claims 10 and 22, Lin teaches wherein monitoring for the sidelink control signaling from the base station using the radio of the wireless device during the sidelink control signaling monitoring duration comprises monitoring a Physical Downlink Control Channel (PDCCH) for a dynamically scheduled sidelink transmission using a Sidelink-Radio Network Temporary Identifier (SL-RNTI), a configured scheduled sidelink transmission using a Sidelink Configured Scheduled (SLCS)-RNTI, or a semi-persistently scheduled sidelink transmission for vehicle-to-everything (V2X) sidelink communication using a Sidelink Semi-Persistent Scheduling-V2X (SLSPSV)- RNTI during the sidelink control signaling monitoring duration (Lin: [0023]-[0025]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (WO 2021/138789 A1) in view of Kim (US 2022/0022279 A1).

Regarding claims 11 and 23, Lin does not explicitly disclose wherein monitoring for the sidelink control signaling from the base station using the radio of the wireless device during the sidelink control signaling monitoring duration comprises monitoring for the sidelink control signaling and monitoring for base station link control signaling at substantially adjacent times within a DRX time duration.  
	Kim teaches wherein monitoring for the sidelink control signaling from the base station using the radio of the wireless device during the sidelink control signaling monitoring duration comprises monitoring for the sidelink control signaling and monitoring for base station link control signaling at substantially adjacent times within a DRX time duration (Kim: Fig. 9; [0192], [0200], DCI and SCI monitored within DRX On duration).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lin wherein monitoring for the sidelink control signaling from the base station using the radio of the wireless device during the sidelink control signaling monitoring duration comprises monitoring for the sidelink control signaling and monitoring for base station link control signaling at substantially adjacent times within a DRX time duration as disclosed by Kim to provide a system for low power operation in D2D communication (Kim: Abstract).

Regarding claims 12 and 23, Lin in view of Kim teaches wherein monitoring for the sidelink control signaling from the base station using the radio of the wireless device during the sidelink control signaling monitoring duration comprises monitoring for a Control Resource Set (CORESET) for the sidelink control signaling and monitoring for a CORESET for base station link control signaling (Kim: [0208]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478